DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s response dated 04/04/2022, Applicant amended Claims 1, 3 and 8; canceled Claims 2, 4 – 7, 9 and 10; and argued against all objections and rejections previously set forth in the Office Action dated 10/04/2021.
Applicant amendments incorporate the canceled claims into the independent claim.
In light of Applicant’s amendments and remarks, the previously set forth objection to the Abstract is overcome.
In light of applicant’s amendments and remarks, the previously set forth objection to the Claims and rejections are overcome.

Drawings
The drawings in Figures 4 – 7 are objected to because of one or more of the following reasons:
the text is small, unfocused and/or difficult to read;
the text is impossible to read;
the text is obscured by stippling and/or shading; and/or
the text, icons and/or elements in the GUI are small, unfocused and/or difficult to read/see.

	Applicant should amend all figures in the drawings so that all text, icons, elements and/or GUIs are easily readable/seen and/or easily understood.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  

Allowable Subject Matter
Claims 1, 3 and 8 are allowed.


Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
Based on the broadest reasonable interpretation (BRI) and in light of the Specification, the Examiner find the claimed invention as recited in Claim 1 patentably distinct from the prior art of record.
The prior art of record fail to teach or suggest the invention as recited in independent Claim 1. 
The closest prior art of record Red et al. (US 2006/0184642) discloses a system and method for creating and administering web content include receiving web content data via a user interface, storing the web content data in a database, receiving instructions from a script engine, and generating a web page from the data in the database and the instructions.
Gentile et al. (US 2014/0214473) discloses an integrated system that assists sales professionals in preparing for and presenting sales demonstrations and in capturing project-specific data for use in quoting projects in real-time. A central server-side computer-based system is used with remote client-side applications. A Sales "Walk About" Tool ("SWAT") includes visualization functionality and data capture routine(s) implemented using a mobile user-client device as an effective mobile sales tool. The SWAT system assigns projects, tracks sales efforts, captures data, schedules sales calls and coordinates installation.
Siegel et al. (US 2007/0271149) discloses a system and method for enabling electronic transactions using self-contained transaction components displayed in a portion of a web page. displaying, in a portion of a web page, a self-contained transaction component; receiving, via the self-contained transaction component, input from a user; transmitting, from the self-contained transaction component to a server, information corresponding to the user and the input; and transmitting, from the self-contained transaction component to the server, an indication to complete a transaction corresponding to the user and the previous input.
Jarville et al. (US 2012/0284324) discloses a system and method for conducting surveys of panelists via mobile devices without requiring persistent network connectivity with the mobile devices. A survey application is downloaded to a user's processor-based device, and executes locally on the device. A survey definition file is generated that specifies various information defining a given survey, such as specific questions to be asked, etc. The survey definition file is downloaded to the user's device. Once downloaded to the user's processor-based device, the survey definition file is interpreted by the survey application executing on the user's processor-based device in order to present a user interface on the user's processor-based device with which a user can interact to take the survey, as defined by the downloaded survey definition file. 
However, none of the prior art of record discloses Claim 1 as claimed.

Due to at least their dependency upon Claim 1, the prior art of record also fail to disclose Claims 3 and 8 as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL MERCADO VARGAS whose telephone number is (571)270-1701. The examiner can normally be reached M-F 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIEL MERCADO/Primary Examiner, Art Unit 2176